Exhibit 10.1

 

NEITHER THE ISSUANCE NOR SALE OF THE SECURITIES REPRESENTED BY THIS NOTE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT.

 

Principal Amount: $100,001.00 Issue Date: November 2nd, 2020

 

 

 

 

 

PROMISSORY NOTE

 

 

 

FOR VALUE RECEIVED, VPR Brands, LP, a Delaware limited partnership (the
“Company”), hereby promises to pay to the order of Kevin Frija and Dan Hoff or
registered assigns (the “Holder”) on November 2nd, 2021 (the “Maturity Date”),
the principal amount set forth above (the “Principal Amount”), and to pay
interest on the outstanding Principal Amount at the rate of Twenty Four percent
(24%) per annum (the “Note”). Interest shall commence accruing on the date
hereof (the “Issue Date”), computed on the basis of a 365-day year and the
actual number of days elapsed, provided that any payment otherwise due on a
Saturday, Sunday or legal Bank holiday may be paid on the following business
day. All payments due hereunder, shall be made in lawful money of the United
States of America.

 

1.       Transfers of Note to Comply with the 1933 Act. The Holder agrees that
this Note may not be sold, transferred, pledged, hypothecated or otherwise
disposed of except as follows:  (a) to a person whom the Note may legally be
transferred without registration and without delivery of a current prospectus
under the 1933 Act with respect thereto and then only against receipt of an
agreement of such person to comply with the provisions of this Section 1 with
respect to any resale or other disposition of the Note; or (b) to any person
upon delivery of a prospectus then meeting the requirements of the 1933 Act
relating to such securities and the offering thereof for such sale or
disposition, and thereafter to all successive assignees.

 

2.       Right of Prepayment. The Company may repay any amount of the Note at
any time. On each business day, the Holder may deduct one (1) ACH payment from
the bank account of the Borrower (as specified on Exhibit “A” of this Note) in
the amount of $500.00 per business day until such time as the Borrower has paid
an amount equal to the principal and accrued interest as set forth in the Note.
Each such payment shall be applied first to accrued and unpaid interest and the
balance shall be applied towards the reduction of the principal amount due under
this Note.

 

3.       Representations and Warranties.  The Company represents and warrants to
the Holder that:

 

  (a) such party is duly organized, validly existing and in good standing (if
applicable) under the laws of the jurisdiction of its organization;

 

  (b) such party has authority to own its property and assets and to carry on
its business as now conducted, except, in each case, where the failure to do so,
or so possess, individually or in the aggregate would not reasonably be expected
to result in a material adverse effect;

 

  (c) such party has all requisite organizational power and authority to execute
and deliver and perform all its obligations under this Note;

 

  (d) such party is qualified to do business in, and is in good standing (where
such concept exists) in, every jurisdiction in which the nature of its business
or the ownership or leasing of its properties makes such qualification
necessary, except where the failure to be so qualified or in good standing
individually or in the aggregate would not reasonably be expected to result in a
material adverse effect;

 

  (e) the transactions contemplated hereby is within such party’s organizational
powers and have been duly authorized by all necessary corporate or limited
liability company action;





 

  (f) this Note has been duly executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms; and

 

  (g) the transactions to be entered into and contemplated by this Note (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any governmental authority except for the Company’s disclosure
obligations under federal securities laws, (b) will not (i) violate any
applicable law or (ii) the organizational documents, bylaws, charter, operating
agreement, certificate of formation or certificate of incorporation of such
party, (c) will not violate or result in a default under any indenture or any
other agreement, instrument or other evidence of indebtedness, and (d) will not
result in the creation or imposition of any lien on any asset of such party.

 

4.       Remedies Upon Default.  In the event that the Company defaults on its
payment obligations under this Note, the Holder may proceed to protect and
enforce its rights and remedies under this Note by suit in equity, action at law
or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Note and proceed to enforce the payment
thereof or any other legal or equitable right of the Holder.

 

5.     Cancellation of Note. Upon the repayment by the Company of all of its
obligations hereunder to the Holder, including, without limitation, the
principal amount of this Note, plus accrued but unpaid interest, the
indebtedness evidenced hereby shall be deemed canceled and paid in
full.  Payments received by the Holder hereunder shall be applied first against
interest accrued on this Note, and next in reduction of the outstanding
principal balance of this Note.

 

6.      Severability.  If any provision of this Note is, for any reason, invalid
or unenforceable, the remaining provisions of this Note will nevertheless be
valid and enforceable and will remain in full force and effect.  Any provision
of this Note that is held invalid or unenforceable by a court of competent
jurisdiction will be deemed modified to the extent necessary to make it valid
and enforceable and as so modified will remain in full force and effect.

 

7.       Amendment and Waiver.  This Note, or any provision of this Note, may
only be amended or waived if set forth in a writing executed by the Company and
Holder.  The waiver by Holder of a breach of any provision of this Note shall
not operate or be construed as a waiver of any other breach.

 

8.    Successors.  Except as otherwise provided herein, this Note shall bind and
inure to the benefit of and be enforceable by the Holder and its permitted
successors and assigns.

 

9.       Assignment.  This Note shall not be directly or indirectly assignable
or delegable by the Company or the Holder, except as provided in a writing
executed by the Company and Holder.

 

10.    Further Assurances.  The Holder will execute all documents and take such
other actions as the Company may reasonably request in order to consummate the
transactions provided for herein and to accomplish the purposes of this Note.

 

11.   Notices, Consents, etc.  Any notices, consents, waivers or other
communications required or permitted to be given under the terms hereof must be
in writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) business day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same.  The addresses and facsimile numbers
for such communications shall be:

 

If to Company:

VPR BRANDS, LP

3001 Griffin Road

Fort Lauderdale, FL 33312

 

Attention: Kevin Frija

Telephone: 954.715.7001

Facsimile: Kevin.Frija@vprbrands.com

    With a Copy to (which shall not constitute notice):

Anthony LG, PLLC

Attention: Laura E. Anthony, Esq.

   





 

If to the Holder:

Kevin Frija

Attention:

Telephone:

Facsimile: ______________________

   

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) trading days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

12.   Governing Law.  Except in the case of the Jurisdiction provisions of
Section 13 below, this Note shall be delivered and accepted in and shall be
deemed to be contracts made under and governed by the internal laws of the State
of Delaware, and for all purposes all questions concerning the construction,
validity and interpretation of this Note and any and all disputes or
controversies arising out of the subject matter hereof (whether by contract,
tort or otherwise) shall be governed by and construed in accordance with the
domestic laws of the State of Delaware, without giving effect to any choice of
law or conflict of law provision (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Florida.

 

13. Jurisdiction.  EACH PARTY HERETO AGREES THAT JURISDICTION AND VENUE IN ANY
ACTION BROUGHT BY THE HOLDER PURSUANT TO THIS NOTE SHALL PROPERLY (BUT NOT
EXCLUSIVELY) LIE IN ANY FEDERAL OR STATE COURT LOCATED IN BROWARD COUNTY,
FLORIDA.  BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO
IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH COURTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY WITH RESPECT TO SUCH ACTION.  EACH PARTY HERETO IRREVOCABLY
AGREES THAT VENUE WOULD BE PROPER IN SUCH COURT, AND HEREBY WAIVES ANY OBJECTION
THAT SUCH COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF SUCH
ACTION.  EACH PARTY HERETO FURTHER AGREES THAT THE MAILING BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, OF ANY PROCESS REQUIRED BY ANY SUCH
COURT SHALL CONSTITUTE VALID AND LAWFUL SERVICE OF PROCESS AGAINST THEM, WITHOUT
NECESSITY FOR SERVICE BY ANY OTHER MEANS PROVIDED BY STATUTE OR RULE OF COURT.

 

14.    No Inconsistent Agreements.  No party hereto will hereafter enter into
any agreement, which is inconsistent with the rights granted to the Holder in
this Note.

 

15.   Third Parties.  Nothing herein expressed or implied is intended or shall
be construed to confer upon or give to any person or entity, other than the
Holder and its permitted successor and assigns, any rights or remedies under or
by reason of this Note.

 

16.   Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS NOTE. EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE HOLDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE HOLDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER, (B) EACH PARTY HERETO UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH PARTY HERETO MAKES THIS
WAIVER VOLUNTARILY, AND (D) EACH PARTY HERETO HAS BEEN INDUCED TO ENTER INTO
THIS NOTE BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

17.   Usury Savings Clause. Notwithstanding any provision in this Note to the
contrary, the total liability for payments of interest and payments in the
nature of interest, including, without limitation, all charges, fees, exactions,
or other sums which may at any time be deemed to be interest, shall not exceed
the limit imposed by the usury laws of the jurisdiction governing this Note or
any other applicable law. In the event the total liability of payments of
interest and payments in





the nature of interest, including, without limitation, all charges, fees,
exactions or other sums which may at any time be deemed to be interest, shall,
for any reason whatsoever, result in an effective rate of interest, which for
any month or other interest payment period exceeds the limit imposed by the
usury laws of the jurisdiction governing this Note, all sums in excess of those
lawfully collectible as interest for the period in question shall, without
further agreement or notice by, between, or to any party hereto, be applied to
the reduction of the outstanding principal balance due hereunder immediately
upon receipt of such sums by the Holder hereof, with the same force and effect
as though the Company had specifically designated such excess sums to be so
applied to the reduction of the principal balance then outstanding, and the
Holder hereof had agreed to accept such sums as a penalty-free payment of
principal; provided, however, that the Holder may, at any time and from time to
time, elect, by notice in writing to the Company, to waive, reduce, or limit the
collection of any sums in excess of those lawfully collectible as interest,
rather than accept such sums as a prepayment of the principal balance then
outstanding. It is the intention of the parties that the Company does not intend
or expect to pay, nor does the Holder intend or expect to charge or collect any
interest under this Note greater than the highest non-usurious rate of interest
which may be charged under applicable law.

 

18.  Entire Agreement.  This Note (including any recitals hereto) set forth the
entire understanding of the parties with respect to the subject matter hereof,
and shall not be modified or affected by any offer, proposal, statement or
representation, oral or written, made by or for any party in connection with the
negotiation of the terms hereof, and may be modified only by instruments signed
by all of the parties hereto.

 

 

[Signature page to follow]





 

 

IN WITNESS WHEREOF, this Note is executed by the undersigned as of the date
hereof.

 

  

VPR BRANDS, LP By:

Soleil Capital Management LLC,

its General Partner

    By: /s/ Kevin Frija                                       

Name: Kevin Frija Title: Manager and Chief Executive Officer

 

